STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 20, 2018
               Plaintiff-Appellee,

v                                                                   No. 334635
                                                                    Wayne Circuit Court
DRAKILE LEROY JONES,                                                LC No. 16-001902-01-FC

               Defendant-Appellant.


Before: SAWYER, P.J., and MURRAY and STEPHENS, JJ.

PER CURIAM.

        Defendant was convicted by a jury of first-degree felony murder, MCL 750.316; armed
robbery, MCL 750.529; and possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b. He was sentenced to life in prison without parole for the first-degree
murder conviction, 25 to 50 years for the armed robbery conviction, and the mandatory two-year
consecutive term of imprisonment for the felony-firearm conviction. He now appeals as of right
claiming that the trial court’s decision to admit hearsay testimony violated his constitutional
rights to due process and confrontation and that he is therefore entitled to a new trial. We
disagree and affirm his convictions.

        The evidence at trial demonstrated that defendant had met a friend, Justin Harris, on
January 26, 2016, and arranged to meet later that evening at Harris’s home. Defendant called
late that night to confirm the meeting. He asked Harris about “hitting licks” (robbing someone to
get money) and whether he had a “burner” (a gun). Defendant also informed Harris that he
intended to bring a friend, Robert Carter, with him. Harris expressed reluctance to have the
friend come over, but defendant assured Harris that his friend was completely loyal. Late that
night defendant and Carter arrived at Harris’s home where Harris was present with his cousin,
Ryan Shaw, and a friend, Anthony Cox-Rogers. Defendant and Harris talked again about
“hitting licks” and defendant again asked Harris if he had a gun; Harris denied having a gun, but
he observed the handle of a handgun sticking out of Carter’s front hoodie pocket. After 15 or 20
minutes, defendant and Carter left. Harris testified that while defendant and Carter were visiting,
and when they left, the black Chevrolet HHR vehicle owned by Phillip Pentecost, his neighbor
and friend, was parked two houses away with its engine running. A short time later, Harris heard
a gunshot, a scream that he believed came from Pentecost, and another gunshot. When he
looked outside, he saw Pentecost’s HHR being driven down the street with the van defendant and
Carter had arrived in driving ahead of it. Harris went outside and found Pentecost on the ground

                                                -1-
with two gunshot wounds, one to his abdomen and one to his head. Harris called 911 and the
police and medical personnel responded. Harris found a cell phone next to Pentecost’s body that
he assumed was Pentecost’s. The police relieved Harris of this cell phone and determined that it
belonged to Carter.

        The statements defendant contests in this appeal were made by Carter to his friend
Taevion Williams shortly after the robbery and murder had taken place. Williams testified that
he knew both defendant and Carter from high school. Within an hour or two after the murder
occurred, Williams received a telephone call from Carter; he recognized his voice and he also
saw Carter’s name appear on the screen when the telephone was ringing. Carter sounded scared
or frantic. He said he needed somewhere to go and asked if he could come to Williams’s home.
When Carter arrived at Williams’s home, he called Williams again and asked him to come
outside; Williams found Carter seated alone in a black Chevy. Carter told Williams he needed
somewhere to put the vehicle, and Williams told him he could put it around the corner. Together
they drove the car about two blocks away, parked it behind a store, and then walked back to
Williams’s house. Then they both went to sleep. When they awoke the next morning, Carter
told Williams that he had participated in a robbery and someone had been shot. Williams
specifically testified: “Carter told me that him and [defendant] was on the west side, and they
were looking to make some money.” The prosecutor confirmed this with the following
questions:

              Q. [Assistant Prosecutor] Did he say that he and [defendant] were looking
       to make some money?

                 A. [Williams] Yes.

                 Q. Did he say that he and [defendant] were looking to rob someone?

                 A. Yes.

                 Q. He used those words?

                 A. Yes

                 Q. What did he say then?

                 A. He said that they had found someone in particular who they were going
       to rob.

              Q. I’m going to stop you there. Did he tell you how they picked that
       person?

                 A. No. He just said he seen someone, then he chose.

                 Q. What did he say next?

               A. He said that [defendant] had told him that that’s the one who they going
       to rob. Carter said he don’t think that’s a good idea that that’s what he should do.

                                                -2-
       And [defendant] told him quit being scared or quit acting like you don’t want to
       go.

             They had that little dispute, and he said that [defendant] told him that if he
       wouldn’t come, he would turn the gun against him.

               Q. Are those the exact words that Carter used when he was telling you
       that?

               A. I’m not sure what his exact words was. That’s what he was saying. He
       said [defendant] told him that if he wouldn’t come, he would use the gun against
       him, or he threatened him to come with him.

              Q. That if Carter didn’t go along with the robbery, [defendant] would turn
       the gun against him?

               A. Yes, sir.

               Q. After he told you about that interaction where [defendant] threatened
       Carter, did he go on to tell you anything else?

              A. Yes. He told me that they went to the car, and [defendant] had shot the
       boy, and he told me he had took off in the car afterward.

        Williams further testified that he then told Carter he would have to leave. Carter called
someone and was subsequently picked up by an unseen person in a gray or silver sedan. Later
that evening, Carter came back to Williams’s house and asked if Williams would help him burn
the black Chevy. Williams refused and again told Carter to leave. Carter got back into the same
silver or gray sedan Williams had seen earlier; he could not see who else was in the car.
Williams also agreed that Carter had previously sent him photographs of a firearm that were
posted on Facebook. He explained to Williams that “his Dad had some guns, and he was going
to take them.”1

       Defendant claims that the trial court’s decision to admit Carter’s statements through the
testimony of Williams violated his rights to due process and confrontation. We disagree.

       This Court reviews a trial court’s ruling on the admission or exclusion of evidence for an
abuse of discretion. People v McDaniel, 469 Mich. 409, 412; 670 NW2d 659 (2003). An abuse
of discretion is found when the court’s decision is outside the range of principled outcomes.
People v Musser, 494 Mich. 337, 348; 835 NW2d 319 (2013). Nonetheless, when “the decision
involves a preliminary question of law, which is whether a rule of evidence precludes


1
 Williams either did not correctly remember Carter’s statement regarding the source of the guns,
or Carter incorrectly identified the source of the guns, because the evidence showed that Carter
had stolen two handguns from his uncle, not his father.


                                               -3-
admissibility, the question is reviewed de novo.” McDaniel, 469 Mich. at 412. Defendant
objected at trial to the admission of Carter’s statements, so the issue is preserved. “However, if
an evidentiary error is a non-constitutional, preserved error, then it ‘is presumed not to be a
ground for reversal unless it affirmatively appears that, more probably than not, it was outcome
determinative.’” Musser, 494 Mich. at 348, quoting People v Krueger, 466 Mich. 50, 54; 643
NW2d 223 (2002). The trial court ruled that Carter’s statements to Williams were admissible as
statements against his penal interest.

       MRE 804(B)(3) provides:

                (b) Hearsay Exceptions. The following are not excluded by the hearsay
       rule if the declarant is unavailable as a witness:

               (3) Statement Against Interest. A statement which was at the time of its
       making so far contrary to the declarant’s pecuniary or proprietary interest, or so
       far tended to subject the declarant to civil or criminal liability, or to render
       invalid a claim by the declarant against another, that a reasonable person in the
       declarant’s position would not have made the statement unless believing it to be
       true. A statement tending to expose the declarant to criminal liability and offered
       to exculpate the accused is not admissible unless corroborating circumstances
       clearly indicate the trustworthiness of the statement. [Emphasis supplied.]


        In People v Taylor, 482 Mich. 368; 759 NW2d 361 (2008), our Supreme Court examined
the application of MRE 804(b)(3) in light of United States Supreme Court authority. Our
Supreme Court determined that the manner in which the evidentiary rule is applied depends upon
whether the statements in question are testimonial or nontestimonial, and that determination, in
turn, depends upon whether the statements were made in a testimonial setting or not. As the
Taylor Court observed, in Crawford v Washington, 541 U.S. 36, 68; 124 S. Ct. 1354; 158 L. Ed. 2d
177 (2004), the United States Supreme Court stated:

                Where nontestimonial hearsay is at issue, it is wholly consistent with the
       Framers’ design to afford the States flexibility in their development of hearsay
       law . . . as would an approach that exempted such statements from Confrontation
       Clause scrutiny altogether. Where testimonial evidence is at issue, however, the
       Sixth Amendment demands what the common law required: unavailability and a
       prior opportunity for cross-examination. We leave for another day any effort to
       spell out a comprehensive definition of “testimonial.” Whatever else the term
       covers, it applies at a minimum to prior testimony at a preliminary hearing, before
       a grand jury, or at a former trial; and to police interrogations. These are the
       modern practices with closest kinship to the abuses at which the Confrontation
       Clause was directed.


The Crawford Court found the statements in question to be testimonial: they were offered by a
potential suspect while in police custody. Crawford, 541 U.S. at 65.



                                               -4-
       Subsequently, in Davis v Washington, 547 U.S. 813; 126 S. Ct. 2266; 165 L. Ed. 2d 224
(2006), the Supreme Court held that statements to a 911 operator, even though made in response
to questioning, were not testimonial because the declarant “was speaking about events as they
were actually happening” (rather than reciting what had occurred in the past), because the
declarant “was facing an ongoing emergency,” and because the inquiries of the 911 operator
were made to “elicit[] statements [that] were necessary to be able to resolve the present
emergency, rather than simply to learn . . . what had happened in the past.” Davis, 547 U.S. at
827; emphasis in original.

        In Taylor, one of the defendants who was involved in the kidnapping of the victim called
a friend and told him about the kidnapping and subsequent events that resulted in the victim’s
murder. Our Supreme Court found that the defendant’s statements to his friend were not
testimonial: as in the present case, the inculpatory statements of the codefendant were admitted
through the testimony of an acquaintance and were not made to a law enforcement officer.2
Taylor, 482 Mich. at 370, 374. Because the contested statements were not testimonial, they are to
be evaluated pursuant to the standards applicable to the admissibility of statements under MRE
804(b)(3). Taylor, 482 Mich. at 378. That applicable standard, according to the Taylor decision,
is the standard that was applied in People v Poole, 444 Mich. 151; 506 NW2d 505 (1993). In
Poole, our Supreme Court reasoned that part of the declarant’s statement was against his penal
interests and therefore would not have been made unless it was true. Id. at 159. The Court noted
that the other, non-inculpatory portions of the declarant’s statement (or the “carry-over” portion
as the Court termed it) were not directly addressed by MRE 804(b)(3). Nevertheless, the Court
concluded that, in the context of the facts before it, those portions were also admissible. The
Court stated:

               [W]here, as here, the defendant’s inculpation of an accomplice is made in
       the context of a narrative of events, at the declarant’s initiative without any
       prompting or inquiry, that as a whole is clearly against the declarant’s penal
       interest and as such is reliable, the whole statement – including portions that
       inculpate another – is admissible as substantive evidence at trial pursuant to MRE
       804(b)(3). [Id. at 161.]


       In this case, Carter’s inculpatory statements were made spontaneously to a friend, not to a
law enforcement officer, and were admitted through the friend’s testimony. Carter’s statements
were therefore nontestimonial. Crawford, 541 U.S. at 68; Taylor, 482 Mich. at 379, quoting
Poole, 444 Mich. at 161. 3 Furthermore, Carter inculpated himself by stating that he and



2
  “Scarber’s statements to Ervin were nontestimonial because they were made informally to an
acquaintance, not during a police interrogation or other formal proceeding . . . or under
circumstances indicating that their ‘primary purpose’ was to ‘establish or prove past events
potentially relevant to later criminal prosecution’[.]” Taylor, 482 Mich. at 378; citations omitted.
3
 See also: People v Bennett, 290 Mich. App. 465, 483; 802 NW2d 627 (2010) (“Thus, our
Supreme Court has ruled that a statement made to an acquaintance, outside a formal proceeding,


                                               -5-
defendant had been “looking to make some money,” that they found a particular person that they
intended to rob, that Carter specifically said that he saw the person and he chose that person to
rob (although he then said that defendant had told him – Carter – who they were going to rob),
that defendant threatened him to make him participate in the robbery, that they went to the car,
that defendant shot the man, and that Carter drove off in the man’s car. These statements were
then corroborated by Carter’s efforts to involve Williams in hiding and subsequently disposing
of the vehicle. Although Carter’s statements did attempt to place most of the blame on
defendant, Carter did admit that he had been in on the plan to rob someone from the beginning,
and his reluctance to participate in the robbery of Pentecost may well have stemmed solely from
not wanting to rob that particular person at that particular location (a reasonable concern given
that Harris, Shaw, and Cox-Rogers were all witnesses who could potentially identify Carter and
defendant). Moreover, his attempt to place the blame for the shooting on defendant was made to
Williams, not to the police in an effort to curry favor or get a lighter sentence or other
consideration. Thus, Carter’s statements were exceptions to the hearsay prohibition because they
were statements against his penal interest.

        These statements by Carter to Williams clearly satisfied MRE 804(b)(3). The declarant,
Carter, was unavailable because he was a codefendant who was tried separately and who could
invoke his Fifth Amendment right not to testify. Furthermore, Carter’s statements “tended to
subject the declarant to civil or criminal liability” such that he would not have made them unless
he believed them to be true. Finally, Carter’s statements not only inculpated him in the criminal
enterprise, but they were presented to Williams in a narrative of the events of the robbery and
murder. There is no indication that defendant’s statements were made in response to
questioning, but rather they appear to have been an attempt to explain to Williams what had
occurred and why Carter needed his assistance. Therefore, as in Poole, “the whole statement –
including portions that inculpate another – is admissible as substantive evidence at trial pursuant
to MRE 804(b)(3).” Poole, 444 Mich. at 161.

         Defendant argues that admission of the statements deprived him of his right to confront
and cross-examine the declarant. He also argues that consideration of the relevant factors shows
that the statements were not reliable. However, as our Supreme Court made clear in Taylor, with
respect to a nontestimonial statement, the reliability of the statement is established if the
statement satisfies MRE 804(b)(3); further tests of reliability are not required. “Because the
hearsay statements in this case were nontestimonial, they do not implicate the Confrontation
Clause . . ., and their admission is governed solely by MRE 804(b)(3).” Taylor, 482 Mich. at
374. Carter’s statements are nontestimonial and they satisfy the requirements of MRE 804(b)(3).
Therefore, defendant’s arguments regarding confrontation, cross-examination, and other tests of
reliability are irrelevant to the admissibility of Carter’s statements. The hearsay exception




is a nontestimonial statement and may be admitted as substantive evidence at trial pursuant to
MRE 804(b)(3).”).


                                                -6-
concerning statements against penal interest is a well-established hearsay exception.4 We
therefore conclude that the trial court properly admitted Carter’s statements through Williams’s
testimony pursuant to MRE 804(b)(3).

       Affirmed.



                                                           /s/ David H. Sawyer
                                                           /s/ Christopher M. Murray
                                                           /s/ Cynthia Diane Stephens




4
  We note that our Supreme Court in both Poole, 444 Mich. at 163, and People v Washington,
468 Mich. 667, 672; 664 NW2d 203 (2003), have suggested, without deciding, that the statements
against penal interest exception is a firmly established hearsay exception.


                                              -7-